DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 6, 8-10, 15, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Clark et al. (US 2017/0022835 A1) hereinafter Clark.
Regarding claim 1, Clark teaches a turbomachinery apparatus (Figs. 1, 6-14) comprising:

a turbine component (23C, Figs. 6-7, para. 0070) defining an arcuate flowpath surface (66, 68) (Figs. 6-7, para. 0070: the platforms 66 and 68 forming rings therefore define an arcuate ring);
an array of axial flow turbine airfoils (60) extending from the flow path surface, the turbine airfoils, the turbine airfoils defining spaces therebetween (Fig. 7); and 
a plurality of splitter airfoils (62) (para. 0070, Figs. 6-7), each splitter airfoil having opposed pressure and suction sides extending between a leading edge and a trailing edge, wherein the splitter airfoils have a thickness ratio less than a thickness ratio of the turbine airfoils (para. 0097).
Regarding claim 6, Clark teaches all the claimed limitations as stated above in claim 1. Clark further teaches the chord dimension of the splitter airfoils is less than the chord dimension of the turbine airfoils (Figs. 7-14).
Regarding claim 8, Clark teaches all the claimed limitations as stated above in claim 6. Clark further teaches the chord dimension of the splitter airfoils adjacent the flowpath surface is 50% of the chord dimension of the turbine airfoils adjacent the flow surface (Fig. 10).
Regarding claim 9
Regarding claim 10, Clark teaches a turbine apparatus comprising: 
a turbine rotor stage (17, 18 and 19, Fig. 1) including a disk rotatable about a centerline axis, the disk defining a rotor flowpath surface, and an array of axial-flow turbine blades extending outward from the rotor flowpath surface, the turbine blades defining spaces therebetween (although the disk with the array of rotor blades are known shown, they are implicit to the gas turbine engine); 
a turbine nozzle stage comprising at least one wall (66, 68) defining a stator flowpath surface, and an array of axial-flow turbine vanes (60) (para. 0070) extending away from the stator flowpath surface, the turbine vanes defining spaces therebetween (Fig. 1); and 
wherein the nozzle stage includes an array of splitter airfoils (62) (Fig. 7, para. 0070) extending from the flowpath surfaces, the splitter airfoils disposed in the spaces between turbine vanes of the corresponding stage, wherein the splitter airfoils have a thickness ratio which is less than a thickness ratio of the corresponding turbine blades or turbine vanes (para. 0097).
Regarding claim 15, Clark teaches all the claimed limitations as stated above in claim 10. Clark further teaches the chord dimension of the splitter is less than the chord dimension of the turbine airfoils (Figs. 7-14).
Regarding claim 17
Regarding claim 18, Clark teaches all the claimed limitations as stated above in claim 10. Clark further teaches the at least one wall of the nozzle stage faces radially outward relative to the centerline axis and the splitter airfoils extend radially outward from the at least one wall (para. 0070).
Regarding claim 19, Clark teaches all the claimed limitations as stated above in claim 10. Clark further teaches wherein the at least one wall of the nozzle stage faces radially inward relative to the centerline axis and the splitter airfoils extend radially inward from the at least one wall (para. 0070).
Regarding claim 20, Clark teaches all the claimed limitations as stated above in claim 10. Clark further teaches at least one of the spaces has two or more of the splitter airfoils positioned therein (Figs. 7-8).
Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoeger et al. (US 2013/0051996 A1) hereinafter Hoeger.
Regarding claims 1, Hoeger teaches a turbomachinery apparatus (Figs. 1, 6-14) comprising:
a turbine (10) (Figs. 1-2, para. 0034) comprising:
a turbine component defining an arcuate flowpath surface (20, 18) (Figs. 6-7, para. 0070: the inner and outer walls 18 and 20 forming rings therefore define an arcuate ring);
an array of axial flow turbine airfoils (26) extending from the flow path surface, , the turbine airfoils defining spaces therebetween (Figs. 1-2); and 
a plurality of splitter airfoils (28) (para. 0028, Figs. 1-2), each splitter airfoil having opposed pressure and suction sides extending between a leading edge and a trailing 
Regarding claim 6, Hoeger teaches all the claimed limitations as stated above in claim 1. Hoeger further teaches the chord dimension of the splitter airfoils is less than the chord dimension of the turbine airfoils (Figs. 7-14).
Regarding claim 8, Hoeger teaches all the claimed limitations as stated above in claim 6. Hoeger further teaches the chord dimension of the splitter airfoils adjacent the flowpath surface is 50% or less of the chord dimension of the turbine airfoils adjacent the flow surface (Figs. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of McCaffrey (US 8,920,127 B2).
Clark teaches all the claimed limitations as stated above in claimed limitations as stated above in claims 1 and 10. Clark does not specifically teach the splitter airfoils comprises a ceramic material.
However, McCaffrey teaches a turbomachine comprising a turbine component (52) and a plurality of airfoils (56A, 56B), the airfoils comprising a ceramic matrix composite material (Col. 2, lines 34-46).
.
Claims 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark.
Clark teaches all the claimed limitations as stated above in claims 1 and 10 but fails to specifically recite that the thickness ratio of the splitter airfoil is approximately less than 5% or 2%.
However, a careful examination of the specification reveals that no criticality for the specific ratio has been shown nor any reason as to why the splitter airfoils of the applicant with the claimed ratio would operate any different than the splitter airfoils of Clark, and Applicant has not disclosed that this design with the specific ratio provides an advantage, is used for a particular purpose, or solves a stated problem. Hence this design for the thickness ratio being approximately 2% or 5% is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the splitter airfoils of Clark, and Applicant’s invention, to perform equally well with the ratio taught by Clark or the claimed , because both would perform the same function.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the claimed ratio with  the splitter airfoils of Clark in order to achieve a desired dimension, shape, or configuration, as . 
Claims 7-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of DiPietro JR. et al. (US 2016/0186772 A1) hereinafter DiPietro.
Clark teaches all the claimed limitation as stated above in claims 1 and 10. Clark fails to teach the span dimension of the splitter airfoils is 50% or less of the span dimension of the turbine airfoils.
However, DiPietro teaches a turbomachine component (38) comprising a flowpath (50) (Figs. 2-6), the flow path comprising a plurality of airfoils (52) interspaced along the flowpath and splitter airfoils (152) disposed between the airfoils. DiPietro further teaches the dimension of the splitter airfoils is 50% or less of the span dimension of the turbine airfoils for reducing friction (Figs. 5-6; para. 0044).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Clark such that the dimension of the splitter airfoils is 50% or less of the span dimension of the turbine airfoils in order to  reduce frictional losses (DiPietro, Figs. 5-6; para. 0044).
Regarding claim 8.
Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Hu et al. (US 2015/0052751 A1) hereinafter Hu and further in view of McCaffrey.
Clark teaches all the claimed limitations as stated above in claims 1 and 10. Clark does not specifically teach the turbine airfoil comprise a metallic alloy and the splitter comprises a nonmetallic high temperature.
However, Hu teaches a turbine (10) comprising an array of airfoils (Figs. 1), the airfoils being made from a metallic alloy (paras. 0004).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Clark by making the turbine airfoils with metallic alloy as metallic alloy are known in the art to be more resistant to corrosion.
Clark as modified by Hu fails to teach the splitter airfoils comprise a non-metallic high temperature capable material.
However, McCaffrey teaches a turbomachine comprising a turbine component (52) and a plurality of airfoils (56A, 56B), the airfoils comprising a ceramic matrix composite material (non-metallic high temperature capable material) (Col. 2, lines 34-46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Clark by making the splitter airfoils with a ceramic matrix composite material as taught by McCaffrey in order for the splitter airfoil to withstand high-operating temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920.  The examiner can normally be reached on M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  













/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745